Free Writing Prospectus Filed Pursuant to Rule 433 Registration Number 333-163746 CATERPILLAR FINANCIAL SERVICES CORPORATION $8,000,000,000 CAT FINANCIAL POWERINVESTMENTSM VARIABLE DENOMINATION FLOATING RATE DEMAND NOTES PowerInvestmentSM Cat Financial PowerInvestmentSM Strength means power.But when you make an investment in Cat Financial PowerInvestment notes, strength also means: Value –Free checks with no monthly fees. Convenience – An easy way to put your money to work – and an easy way to track it online. Reliability – You’re investing with a company you know and trust. Possibilities – Earning power that could turn your dreams into realities. Return –
